
	

116 S927 IS: National Aviation Heritage Area Reauthorization Act
U.S. Senate
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 927
		IN THE SENATE OF THE UNITED STATES
		
			March 28, 2019
			Mr. Portman (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the National Aviation Heritage Act to reauthorize the National Aviation Heritage Area, and
			 for other purposes.
	
	
		1.Short title
 This Act may be cited as the National Aviation Heritage Area Reauthorization Act.
 2.Reauthorization of the National Aviation Heritage AreaSection 512 of the National Aviation Heritage Act (54 U.S.C. 320101 note; Public Law 108–447; 118 Stat. 3367) is amended by striking on the date and all that follows through the period at the end and inserting on September 30, 2026..
		
